Case 2:19-cv-04273-JFW-KS Document1 Filed 05/16/19 Pageiof4 Page ID#:1

—_

Troy D. Monge, Esq.

Law Offices of Martin Taller, APC
2300 E. Katella Ave., Suite 440
ANAHEIM, CALIFORNIA 92806
TELEPHONE (714) 385-8100
e-mail: troymonge@hotmail.com

Attorney Bar #217035 - Troy D. Monge

Attorney for Plaintiff Norma Franchina

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

So AN DN FB YW WN

- ©

NORMA FRANCHINA Case No. — 2:19-cv-4273
Plaintiff,

 

—_ —
W NN

-VS-

COMPLAINT - BREACH OF
HOAG Memorial Hospital CONTRACT AND CLAIM FOR
Presbyterian/CIGNA Group BENEFITS UNDER ERISA PLAN
Insurance, Policy Number PURSUANT TO 29 U.S.C. SECTIONS
FLK0960425, an ERISA Plan; Life 1001 ET SEQ.
Insurance Company of North
America

ee
NY HD WN Fs

Defendants.

—
oo

 

—
‘oO

NORMA FRANCHINA alleges:
FIRST CAUSE OF ACTION
Breach of Contract and Claim Under
ERISA for Recovery of Benefits

NO NY NY WN
Wo NYO YF ©

1. This action arises under an employee benefit plan subject to the Employee

tw
aN

Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq. (hereinafter

N
Nn

referred to as “ERISA”). The jurisdiction to review the case is herein specifically
conferred on this Court by 29 U.S.C. Section 1132(e)(1).

2. Plaintiff NORMA FRANCHINA was provided coverage by her employer,
HOAG MEMORIAL HOSPITAL PRESBYTERIAN/CIGNA, for Long Term

1

NON NY WW
Oo nN D

 

 

 
Case 2:19-cv-04273-JFW-KS Document1 Filed 05/16/19 Page 2o0f4 Page ID#:2

Oo wa nN Dn FP W YN

BO NO WN HN HN NH NHN WN NHN HR HR RR FR KF KF FF Ee
oN DN FP WN rR TO UO TDN DH NN BW NY YF CO

 

 

Disability benefits (hereinafter “LTD”) under a group plan that constitutes an
Employee Welfare Benefit Plan under ERISA. This Employee Welfare Plan is
believed to be named HOAG MEMORIAL HOSPITAL PRESBYTERIAN/CIGNA
GROUP INSURANCE Long-Term Disability Plan Group Policy Number
FLK0960425 and is named as a defendant. This defendant is hereinafter referred to
as “PLAN,” “THE PLAN,” or “LTD PLAN.” Plaintiff, NORMA FRANCHINA,
(hereinafter “FRANCHINA”) sues the defendant PLAN under the authority of 29
U.S.C. Sections 1132(a)(1)(B) and (a)(3) for a determination regarding her
entitlement to LTD benefits, including past benefits, and to clarify her right to
current and future benefits.

3. Defendant CIGNA GROUP INSURANCE (hereinafter “CIGNA”) acted
as the Administrator in fact by making the relevant decisions regarding Plaintiff's
claims. Defendant CIGNA is sued under the authority of 29 U.S.C. Section 1132
(a)(1)(B) and (a)(3). Furthermore, CIGNA is a profit-oriented insurance company
with a monetary interest in denying FRANCHINA’s claim.

4. At all times herein mentioned, each defendant was the agent and
employee of each of the remaining defendants, and was acting within the purpose
and scope of that agency and employment, and each defendant ratified and approved
the acts of said agent.

5. FRANCHINA, who was born on November 4, 1960, is a resident of the
County of Orange, California, and was employed by HOAG MEMORIAL
HOSPITAL PRESBYTERIAN when she ceased full-time work due to her
impairments.

6. During the course of said employment and at the time she ceased active
full-time employment, FRANCHINA was covered by a LTD Plan, described above
as the defendant PLAN. FRANCHINA accepted her employer’s offer to be covered
under the PLAN. FRANCHINA paid all or part of the premiums for such coverage.
FRANCHINA has performed all of the obligations imposed upon her under the

2

 
Case 2:19-cv-04273-JFW-KS Document1 Filed 05/16/19 Page 3o0f4 Page ID#:3

Oo OA ND Nn BP W YNPO

DBO NO WN HNO HN NHN HN HN KH KR HR HK HK HK PF FS eS
oN DBO WN BR WN KH DW YO WON DB Nn BPW NY KY OS

 

 

terms set forth in the PLAN.

7. On or about July 14, 2016, FRANCHINA applied for LTD benefits with
CIGNA. Benefits were paid under the “own” occupation definition of disability.
Benefits were later denied under the “any” occupation definition of disability. After
several appeals and denials, CIGNA issued a final determination on December 3,
2018 denying benefits.

8. In denying benefits CIGNA acted on behalf of the co-defendant PLAN
and breached the contractual agreement to pay LTD disability benefits to
FRANCHINA upon presentation of proof of her entitlement.

9. The decision to terminate her LTD benefits resulted in a breach of the
contractual obligations owed to FRANCHINA by Defendants under the provisions
of the PLAN. FRANCHINA has and will continue to sustain damages from the
loss of these disability benefits from July 14, 2016, and continuing.

10. FRANCHINA exhausted her administrative remedies by submitting the
required proof of disability under the provisions of the PLAN and by requesting that
defendant CIGNA review its termination decision, reverse such termination and
approve FRANCHINA’s claim for ongoing LTD benefits.

11. An actual controversy has arisen and now exists between FRANCHINA
and Defendants concerning FRANCHINA’s rights under the PLAN in that
Defendants dispute FRANCHINA's entitlement to LTD disability benefits from July
14, 2016, and continuing.

12. FRANCHINA desires a judicial determination finding her entitled to
recover accrued LTD benefits and other benefits under the PLAN, and a declaration
as to the LTD benefits due FRANCHINA in the future. A judicial determination is
necessary and appropriate at this time in order to ascertain FRANCHINA’s damages
and her rights. |

13. FRANCHINA therefore requests this Court to review the administrative
record and make a de novo decision as to the merits of her claim. The PLAN should

3

 
Case 2:19-cv-04273-JFW-KS Document 1 Filed 05/16/19 Page 4of4 Page ID#:4

Oo WA NY HDB Wn BW NY KF

NO NO WN HN HN HN HN KH KN RB RRR BF KF Fe Re
oN DWN ON BW NHN YF ODO DOAN DN BW NY KF CO

 

 

be found not include unambiguous discretionary language, and therefore, a de novo
standard of review is warranted.

14. Additionally, CIGNA, acting as a fiduciary and agent for the PLAN,
failed to act in a fiduciary capacity and instead acted in its own profit-motivated,
self-interest in denying continuation of FRANCHINA’s LTD benefits and
committed procedural and substantive irregularities in reaching its denial decisions,
thereby demonstrating bias against FRANCHINA’s claim. Because of this conflict
of interest and CIGNA’s conduct, the decision to deny benefits to FRANCHINA
should be scrutinized by this court under a de novo standard of review.

15. Plaintiff FRANCHINA is also entitled to attorney fees under 29 U.S.C.
Section 1132 (g) in the event she prevails on this claim.

WHEREFORE, Plaintiff, FRANCHINA, prays judgment against all
defendants, as follows:

1. Damages for loss of benefits under the disability insurance benefits
contract also referred to as the PLAN in a sum to be established according to proof;

2. Damages for loss of other employment-related benefits;

3. Prejudgment interest on all unpaid disability insurance benefits;

4. For a declaration by the Court of the rights and duties of the parties herein
under the disability benefit provisions of the PLAN regarding past and future LTD
benefits;

5. For reasonable attorney fees pursuant to 29 U.S.C. section 1132(g);

6. For costs of suit incurred herein;

7. For such other relief as the Court deems just and proper.

DATED: May 9, 2019

LAW OFFICES OF
MARTIN TALLER

Dip Momey
TROY QJ MONGE ¥
Attorney for Plaintiff, Norma Franchina

 
